Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 9/15/2021 have been entered. Claims 1, 6, 15 have been amended. Claims 10, 12-14 have been canceled.  No claims have been added. Claims 1-3, 5-8, 15 are still pending in this application, with claims 1, 6, and 15 being independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Huang on 11/26/2021.

The application has been amended as follows: 
In claim 1 line 23, change “on first the area” to --on the first area--
Amend claim 1 line 27 (last line) as follows:
drop input to the first area from the second area.

In claim 6 lines 25-26, change 
“drag and drop input to the second area from the first area” to 
--drag and drop input to the first area from the second area--
In claim 7 line 3, change “a the second area” to --the second area--
In claim 15 line 5, change “a external” to --an external--
In claim 15 line 18, change “a first area” to --the first area--
In claim 15 lines 21-22, change 
“drag and drop input to the second area from the first area” to 
--drag and drop input to the first area from the second area--


Allowable Subject Matter
Claims 1-3, 5-8, 15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest display first information by a navigation application executed by the processor on a first area of the display, 
receive, through the communication unit, second information by an application executed by the external electronic device based on the information about the entering of the vehicle of the user and the vehicle location information, wherein the application is designated from among a plurality of applications of the external electronic device in response to the information about the entering of the vehicle of the user and the vehicle location information, 
display the second information received from the external electronic device on a second area of the display while displaying the first information by the navigation application on the first area of the display, and 
set a destination of the navigation application executed by the processor by using destination information included in the second information obtained by the application executed by the external electronic based on a drag and drop input to the first area from the second area.
Prior art discloses dragging and dropping information to a map, but not based on being enabled by a user entering a vehicle and being based on information sent from an application sent from an external electronic device.

Regarding claim 6, in light of the allowance of claim 1, the method in claim 6 is similar and performed by the device in claim 1. Therefore, claim 6 is allowed for the same reasons as claim 1.

Regarding claim 15, in light of the allowance of claim 1, the medium in claim 15 is similar and implemented with the device in claim 1. Therefore, claim 15 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613